Citation Nr: 0607744	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  01-10 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to an increased rating for orthopedic 
manifestations of degenerative joint disease of the lumbar 
spine, currently evaluated as 40 percent disabling.  

2.	Entitlement to an initial rating in excess of 20 percent 
for the orthopedic manifestations of syringomyelia, with 
Arnold-Chiari malformation and degenerative joint disease of 
the cervical spine.  

3.	Entitlement to an increased rating for the orthopedic 
manifestations of thoracic strain, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to June 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  During the pendency of this appeal, service connection 
was granted for neurologic residuals of the veteran's spine 
disease, including peripheral neuropathy of the upper left 
side, evaluated as 20 percent disabling, and lower left side, 
evaluated as 10 percent disabling.  The veteran testified at 
a hearing at the RO before a member of the Board in January 
2006.  At that time, he gave testimony regarding the 
disability associated with the peripheral neuropathy, without 
actually evidencing disagreement with the evaluations.  The 
propriety of the ratings for neuropathy have not been 
developed or certified for appeal, so the Board will limit 
the discussion in this case to orthopedic manifestations 
only.  Should the veteran disagree with the initial ratings 
assigned for neurological ratings, he should submit a notice 
of disagreement with those evaluations.  




FINDINGS OF FACT

1.	The orthopedic symptoms of veteran's thoracic spine 
disorder are currently manifested by severe limitation of 
motion and muscle spasm.  The old criteria are more favorable 
for rating this disorder.

2.	The orthopedic symptoms of the veteran's lumbar spine 
disorder are limitation of forward flexion to 60 degrees, 
backward extension 10 degrees, lateral rotation to 20 degrees 
and lateral flexion to 20 degrees, pain, and muscle spasm in 
the back.  The old criteria are more favorable for rating 
this disorder.

3.	The orthopedic symptoms of the veteran's cervical spine 
disorder are tenderness and spasms of the paraspinal muscles, 
forward flexion to 30 degrees, backward extension to 10 
degrees, lateral rotation to 20 degrees, and lateral flexion 
to 20 degrees, with limitation due to pain, but no additional 
loss of motion or functional impairment due to repetitive 
use.  Neither the old nor the new criteria are more favorable 
for rating this disorder.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for 
thoracic spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5291-5295 (2002).  

2.	The criteria for a rating in excess of 40 percent for 
lumbar spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

3.	The criteria for a rating in excess of 20 percent for 
cervical spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5243 (2002-2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in August 2003 and May 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The veteran has been service connected for disability of each 
segment of his spine.  It is noted that service connection 
was granted for thoracic spine strain and disc disease of the 
lumbar spine, with degenerative changes, by rating decision 
of the RO in August 1997.  10 percent evaluations were 
awarded for each of these segments.  The awards were 
increased to 20 percent and 40 percent, respectively, in a 
rating decision dated in December 1998.  Service connection 
was granted for disability of the cervical spine by rating 
decision dated in September 1999.  A 10 percent evaluation 
was initially assigned, but the RO increased the evaluation, 
effective with the date of the award, to 20 percent, by 
rating decision dated in May 2005.  The veteran appealed the 
September 1999 rating that continued the evaluations for the 
thoracic and lumbar disorders and the initial rating assigned 
for the cervical spine disorder.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The regulations for the evaluation of disabilities of the 
spine were amended on two occasions during the pendency of 
the veteran's claim, effective September 23, 2002 and 
September 26, 2003.  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPREC 3-2000.

An examination was conducted by VA in May 1998.  At that 
time, the veteran had pain and numbness going down the left 
side of the body.  He claimed that the pain in his upper back 
had increased to the point where he had trouble bending 
forward and also had pain and stiffness.  He had a clicking 
sensation in his neck and pain shooting down the left arm.  
There was also a tender spot above the left scapula which was 
recently injected with Cortisone.  An MRI had recently been 
performed.  This reportedly showed a syrinx extending 
throughout the spine and also Chiari malformation.  It also 
confirmed that the veteran had cervical spine degenerative 
joint disease and lower thoracic spine degenerative joint 
disease, with C4-5 disc, but no evidence of cord compression.  
On physical examination, the veteran's neck was significant 
for tenderness in the C5-6 area.  Forward flexion was from 0 
to 50 degrees.  Backward extension was from 0 to 20 degrees.  
Lateral flexion was from 0 to 50 degrees and lateral rotation 
was from 0 to 70 degrees, with the left side of flexion 
causing the veteran to have an audible click.  There was a 
tender spot above the left scapula, which reproduced the 
veteran's pain.  There was also tenderness at T10-11 and 
evidence of paraspinal muscle tenderness and spasm.  Passive 
range of motion of the back was tested and found to be 
forward flexion from 0 to 40 degrees.  Backward extension was 
from 0 to 10 degrees.  Lateral flexion was from 0 to 15 
degrees, bilaterally, and lateral rotation was from 0 to 25 
degrees, bilaterally.  The last 5 to 10 degrees of lateral 
rotation caused the veteran to have pain in the region of the 
left back.  The pertinent impressions were degenerative 
disease of the back, with range of motion as described, and 
mild degenerative joint disease of the cervical spine.  

An examination was conducted by VA in January 2000.  
Examination demonstrated a spasm of the paraspinal muscles of 
a moderate variety of the cervical spine.  Forward flexion 
was from 0 to 20 degrees, extension was from 0 to 15 degrees, 
lateral rotation was from 0 to 15 degrees.  The diagnostic 
impression was syringomyelia as well as Arnold-Chiari 
formation with restricted range of motion of the cervical 
spine.  

An examination was conducted by VA in June 2000.  At that 
time, the examiner noted that the veteran had a history of 
lumbosacral strain and sprain.  He reported difficulty 
lifting, pushing, turning, and twisting.  On examination, 
there was no muscle spasm.  Forward flexion was from 0 to 70 
degrees.  Extension was from 0 to 10 degrees.  Lateral 
rotation was from 0 to 15 degrees and lateral flexion was 
from 0 to 15 degrees.  There was no evidence of instability 
of the lumbar spine.  The diagnostic impression was chronic 
lumbosacral strain and sprain syndrome, not associated with 
Arnold-Chiari malformation or syringomyelia.  

In a December 2001 statement, the physician who has been 
treating the veteran stated that the veteran suffered from 
syringomyelia resulting in chronic, severe, unrelenting pain 
and numbness on the left side of the body.  He had undergone 
numerous pain medication regimens, most recently having had 
epidural injections, with no improvement.  The condition was 
considered to be progressive and would clearly worsen.  

An examination was conducted by VA in June 2003.  At that 
time, severe spasm was demonstrated in the lumbar spine.  
Forward flexion was from 0 to 60 degrees, backward extension 
was from 0 to 10 degrees, lateral rotation was from 0 to 20 
degrees and lateral flexion was from 0 to 20 degrees.  The 
pertinent impressions were Arnold-Chiari malformation, with 
syrinx and chronic lumbosacral strain/sprain.  It was 
commented that the veteran clearly had fatigability that was 
moderate in severity of the left arm as well as chronic pain 
that caused him to run down.  

In August 2004 statement, the veteran's treating physician 
reiterated the significant nature of the veteran's spinal 
disorder.  Symptoms including unrelenting pain and numbness 
on the left side of the body, as well as the need for 
multiple pain medication regimens were described.  It was 
noted that the veteran's condition continued to progress and 
would clearly worsen.  

An examination was conducted by VA in March 2005.  At that 
time, it was noted by the examiner that he had evaluated the 
veteran multiple times in the past.  Regarding the 
degenerative joint disease of the cervical spine, the veteran 
described an achy pain in the muscles of the neck.  There was 
tightness and stiffness of the muscles.  He had radicular 
type pain from the syringomyelia and not from degenerative 
joint disease.  The pain occurred daily, although some days 
were worse than others.  He took anti-inflammatory medication 
for this.  He had a significant history of flares and his 
activities of daily living were impaired.  Examination 
demonstrated tenderness and spasms of the paraspinal muscles 
of the cervical spine.  Range of motion was forward flexion 
to 30 degrees, backward extension to 10 degrees, lateral 
rotation to 20 degrees, and lateral flexion to 20 degrees.  
The range of motion was limited by pain.  With repetitive 
use, there was no additional loss of range of motion due to 
pain, fatigue, weakness or incoordination.  The pertinent 
diagnosis was degenerative joint disease of the cervical 
spine, with range of motion s described.  There was no 
significant history of flares and activities of daily living 
were still independent in regards to the cervical spine 
region.  

A hearing was conducted before the undersigned in January 
2006.  At that time, the veteran described the significant 
symptoms of his spinal disorder.  The veteran's 
representative argued that additional examination should be 
undertaken to fully evaluate the functional disability caused 
by the veteran's disorder.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For slight limitation of motion of the cervical spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 30 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5290 (effective prior to September 2003).  

Slight limitation of motion of the thoracic spine warrants a 
noncompensable evaluation.  Moderate or severe limitation of 
motion warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5291 (effective prior to September 2003).  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292 (effective prior to September 2003).  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295 (effective prior to 
September 2003).  

Moderate intervertebral disc syndrome (IDS), with recurring 
attacks, is rated as 20 percent disabling.  A 40 percent 
evaluation requires severe recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (effective prior to 
September 2002).   

The regulatory criteria for the evaluation of intervertebral 
disc syndrome (IDS) were revised in September 2002, and the 
diagnostic codes were revised, without substantive revision 
of the criteria themselves, in September 2003.

IDS shall be evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................	
							60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.....................................................
	40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.....................................................
	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

Note (1): For purposes of evaluations, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5243.

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

The veteran's lumbar and thoracic disorders were initially 
evaluated under the criteria in effect prior to September 
2003.  That criteria allowed for the possibility that separate 
evaluations could be assigned for each spinal segment.  The 
new criteria call for the evaluation of the thoracic and 
lumbar spine to be evaluated together, with the highest 
combined evaluation possible, absent unfavorable ankylosis of 
the spine, being 40 percent.  It is noted that the veteran is 
already in receipt of a 40 percent evaluation based on the 
lumbar segment alone.  Therefore, the Board does not find 
that, for the veteran's orthopedic manifestations, the new 
criteria for evaluation of spine disorders to be more 
favorable to the veteran.  It is further noted that the 
veteran has been assigned separate evaluations for neurologic 
involvement of the cervical and lumbar spine.  These separate 
ratings are possible under the new criteria for evaluation of 
lumbar spine disorders, but are not to be combined with the 
evaluation assigned for IDS.  Therefore, a higher rating under 
the IDS criteria, either the old or the new, is not considered 
to be most favorable to the veteran.  

Under the old criteria, the highest allowable rating for 
severe disability of the thoracic spine is 10 percent.  The 
veteran was awarded a 20 percent rating due to significant 
muscle spasm, essentially rating the thoracic spine analogous 
to lumbosacral strain under old diagnostic code 5295.  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  The Board finds no symptomatology 
that would warrant a rating in excess of 20 percent under any 
of the old criteria outlined above.  The veteran does not 
have loss of lateral spine motion or other symptoms in the 
thoracic spine that would warrant a rating analogous to the 
40 percent level for lumbosacral strain.  Under these 
circumstances, a rating in excess of the current 20 percent 
evaluation is not warranted for the thoracic spine 
disability.  

The veteran's lumbosacral spine is manifested by limitation 
of forward flexion to 60 degrees, backward extension 10 
degrees, lateral rotation to 20 degrees and lateral flexion 
to 20 degrees.  He does have pain and muscle spasm in the 
back, but this does not warrant a rating in excess of his 
currently assigned 40 percent rating.  It is noted on the 
most recent examination that the examiner believed that the 
veteran's chronic pain had caused him to "run down", but 
this is not considered sufficient additional disability to 
warrant a rating in excess of the currently assigned 40 
percent rating.  It can be argued that a higher rating should 
be assigned on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  The Board does not have the authority to assign 
an extraschedular rating in the first instance, and under the 
circumstances of this case the Board finds no basis to refer 
the matter to designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  This is particularly true in light of the 
fact that the veteran has been assigned a total rating by 
reason of individual unemployability due to service connected 
disabilities.  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  There is nothing 
exceptional about the veteran's low back disability alone, 
compared to similarly situated veterans, and the schedular 40 
percent rating which has been assigned adequately compensates 
him for his related industrial impairment. 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

The veteran's cervical spine disability is rated as 20 
percent disabling.  The disorder is currently manifested by 
tenderness and spasms of the paraspinal muscles, forward 
flexion to 30 degrees, backward extension to 10 degrees, 
lateral rotation to 20 degrees, and lateral flexion to 20 
degrees.  The range of motion was limited by pain, but there 
was no additional loss of motion or functional impairment due 
to repetitive use.  Nor was there significant history of 
flares and the veteran's activities of daily living were 
considered by the examiner to remain independent in regards 
to the cervical spine region.  This limitation of motion is 
not considered to be productive of severe impairment, which 
would warrant a rating in excess of 20 percent under the old 
criteria, or demonstrate forward flexion of 15 degrees or 
less, which would warrant a rating in excess of 20 percent 
under the new criteria.  There is no additional functional 
impairment caused by repetitive use, a finding that was 
specifically noted by the VA examiner in March 2005, despite 
the contention of the veteran's representative otherwise.  
Under these circumstances, a rating in excess of 20 percent 
is not warranted.  



	(CONTINUED ON NEXT PAGE)





ORDER

An increased rating for orthopedic manifestations of 
degenerative joint disease of the lumbar spine, currently 
evaluated as 40 percent disabling, is denied.  

An initial rating in excess of 20 percent for the orthopedic 
manifestations of syringomyelia, with Arnold-Chiari 
malformation and degenerative joint disease of the cervical 
spine, is denied.  

An increased rating for the orthopedic manifestations of 
thoracic strain, currently evaluated as 20 percent disabling, 
is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


